Not for Publication in West's Federal Reporter

            United States Court of Appeals
                         For the First Circuit


No. 22-1131

              STEPHEN LEVINE, on behalf of himself and
                   all others similarly situated,

                          Plaintiff, Appellant,

                                       v.

               GRUBHUB HOLDINGS INC. and GRUBHUB INC.,

                         Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. William G. Young, U.S. District Judge]


                                    Before

                  Lynch and Selya, Circuit Judges,
                    and McElroy,* District Judge.


     Shannon Liss-Riordan, with whom Michelle Cassorla and Lichten
& Liss-Riordan, P.C. were on brief, for appellant.
     Theane Evangelis, with whom Blaine H. Evanson, Dhananjay S.
Manthripragada, Alexander Harris, Samuel Eckman, Allison L.
Mather, and Gibson, Dunn & Crutcher LLP were on brief, for
appellees.




     *   Of the District of Rhode Island, sitting by designation.
December 2, 2022
            SELYA, Circuit Judge.          The question before us in this

appeal is whether couriers who deliver meals and packaged goods

from   local   restaurants    to   local    customers    are   transportation

workers engaged in interstate commerce such that they are exempt

from the Federal Arbitration Act (FAA).            See 9 U.S.C. § 1.        The

district   court   answered    this    question    in    the   negative    and

subsequently entered the judgment from which the plaintiff now

appeals.

            After this appeal was argued, we recently addressed the

same issue, on substantially similar facts, in a published opinion.

See Immediato v. Postmates, Inc., ___ F.4th ___, ___ (1st Cir.

2022) [No. 22-1015, slip op. at 7-24].             There, we held that a

comparable class of workers could not escape from the reach of the

FAA by attempting to invoke the section 1 exemption.                See id. at

___ [slip op. at 24].     We also held that their contracts with the

company for which they worked were nonetheless encompassed by 9

U.S.C. § 2, and that the workers were therefore required to

arbitrate their disputes according to the terms of those contracts.

See id. at ___ [slip op. at 24-27].

            It would serve no useful purpose to repastinate ground

already    well-plowed.      The    reasoning    in     Immediato    is   fully

applicable here, and the holding in that case squarely answers the

question presented by this appeal.           Thus, we summarily affirm the




                                    - 3 -
judgment     below   for   essentially    the   reasons   explicated   in

Immediato.



Affirmed.    See 1st Cir. R. 27.0(c).




                                  - 4 -